Fourth Court of Appeals
                                San Antonio, Texas
                                      August 8, 2016

                                   No. 04-16-00344-CV

                       IN THE INTEREST OF A.A.T., A CHILD,

               From the 63rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 31,313
                      Honorable Enrique Fernandez, Judge Presiding


                                      ORDER
       Appellant's request for extension of time to file brief is hereby GRANTED. Time is
extended to August 25, 2016 with NO FURTHER EXTENSIONS.




                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court